 1   KATHLEEN BLISS, ESQ. (NV Bar #7606)
     Email: kb@kathleenblisslaw.com
 2   KATHLEEN BLISS LAW, PLLC
     1070 West Horizon Ridge Parkway
 3   Suite 202
     Henderson, Nevada 89012
 4   Telephone: (702) 463-9074
     -and-
 5   PAUL S. PADDA, ESQ. (NV Bar #10417)
     Email: psp@paulpaddalaw.com
 6   DAVID J. STANDER, ESQ. (Admitted PHV)
     Email: dstanderlaw@gmail.com
 7   PAUL PADDA LAW, PLLC
     4560 South Decatur Boulevard
 8   Suite 300
     Las Vegas, Nevada 89103
 9   Telephone: (702) 366-1888
     Fax: (702) 366-1940
10   -and-
     DOUGLASS A. MITCHELL, ESQ. (NV Bar #3775)
11   Email: dmitchell@jenner.com
     JENNER & BLOCK LLP
12   1099 New York Avenue, N.W.
     Suite 900
13   Washington, DC 20001-4412
     Telephone: (202) 639-6090
14   Facsimile: (202) 639-6066
15   Attorneys for Plaintiff
16
                                  UNITED STATES DISTRICT COURT
17                                     DISTRICT OF NEVADA
18

19
     NAVAJO HEALTH FOUNDATION - SAGE                      Case No. 2:19-cv-0329-GMN-EJY
20   MEMORIAL HOSPITAL, INC. (doing business as
     “Sage Memorial Hospital”), an Arizona non-profit
21   corporation,

22                  Plaintiff,
                                                          JOINT STIPULATION TO EXTEND
23          vs.                                           TIME FOR PLAINTIFF TO FILE
                                                          AMENDED COMPLAINT
24   RAZAGHI DEVELOPMENT COMPANY, LLC
     (doing business as “Razaghi Healthcare”), a Nevada   (SECOND REQUEST)
25   limited liability company; AHMAD R. RAZAGHI,
     individually; TAUSIF HASAN, individually;
26   DOES 1-20; DOES A-Z,

27                  Defendant.

28
            Pursuant to Fed. R. Civ. P. 6(b)(1) and Local Rule 7-2, Plaintiff Navajo Health Foundation -
 1

 2   Sage Memorial Hospital, Inc. (“Sage Memorial”) and Defendants Razaghi Development Company,

 3   LLC, Ahmad Razaghi, and Tausif Hasan (collectively, “Razaghi Defendants”) stipulate and agree to

 4   extend the time for Sage Memorial to file its Amended Complaint for sixteen days, from May 5, 2021
 5
     to May 21, 2021. This is the second request to extend the time to file Sage Memorial’s amended
 6
     complaint. On March 15, 2021, the Court entered an Order permitting Sage Memorial to file an
 7
     amended complaint curing deficiencies identified in the Order. ECF No. 128 at 34. As a result, Sage
 8
     Memorial’s amended complaint was initially due to be filed on April 5, 2021. On April 1, 2021, the
 9

10   Court granted the parties’ first stipulation to extend the time for Sage Memorial to file its amended

11   complaint until May 5, 2021. ECF No. 131.
12          Additional time to file the amended complaint has now become necessary for the following
13
     reasons:
14
            1.      The undersigned counsel for Sage Memorial is primarily responsible for drafting Sage
15
        Memorial’s amended complaint. He is also counsel for plaintiffs (“9/11 Families”) who hold a
16

17      multi-billion dollar judgment against the Islamic Republic of Iran and certain of its political

18      subdivisions and its agencies and instrumentalities arising out of Iran’s material support for the

19      September 11, 2001 terrorist attacks.
20          2.      Counsel for Sage Memorial is currently involved in representing the 9/11 Families in a
21
        judgment enforcement proceeding in Luxembourg against Iran.
22
            3.      In connection with the Luxembourg judgment enforcement proceeding, counsel for
23
        Sage Memorial is currently reviewing approximatley five hundred mostly single-spaced pages of
24

25      briefs and expert reports that must be filed at the Luxembourg Court of Appeals on May 15,

26      2021.

27

28
                                                        1
            4.     The additional time requested in this Stipulation will provide counsel for Sage
 1

 2      Memorial with sufficient time to complete the work necessary to file the brief with the

 3      Luxembourg Court of Appeals and then complete the amended complaint in this case.

 4          5.     The Razaghi Defendants consent to the extention requested by Sage Memorial to file
 5
        its amended complaint.
 6
            For the reasons set forth above, the parties ask the Court to approve the stipulation to extend
 7
     the time for Sage Memorial to file its amended complaint to May 21, 2021.
 8

 9

10    /s/ Kris Leohnardt                                     /s/ Douglass A. Mitchell
     Pavneet S. Upaal                                       Kathleen Bliss
11   Kris Leonhardt                                         Paul S. Padda
     Brian L. Bradford                                      David Stander
12                                                          Douglass A. Mitchell
13   Counsel for Razaghi Development                        Navajo Health Foundation – Sage Memorial
     Company, LLC, Ahmad Razaghi,                           Hospital, Inc., Plaintiff
14   And Tausif Hasan, Defendants
15   Dated: May 1, 2021                                     Dated: May 1, 2021
16

17
                                                  IT IS SO ORDERED:
18

19

20
                                                  UNITED STATES MAGISTRATE JUDGE
21

22
                                                  Dated: May 3, 2021
23

24

25

26

27

28
                                                        2
